Case 7:20-cv-08829-VB Document 18 Filed 02/09/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

In Re:

AHMED HUSAIN ZUBAIR,
Debtor,

 

AHMED HUSAIN ZUBAIR, : ORDER

Appellant, .
v. : 20 CV 8829 (VB)

FAY SERVICING, LLC, as servicing agent for
Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee
for Hilldale Trust,

Appellee.

 

x

On February 9, 2021, appellant, who is proceeding pro se and in forma pauperis, filed a
motion to strike attorney Courtney R. William’s letters to the Court (Docs. ##11-12), as
unlawful personal ex parte communications. (Doc. #14). Appellant’s motion is DENIED.

Ms. Williams filings are not unlawful ex parte communications. First, appellant’s motion
makes clear that he did receive the letters Ms. Williams filed on behalf of Fay Servicing, LLC.
Second, an ex parte communication is “[a] communication between counsel or a party and the
court when opposing counsel or party is not present.” Ex Parte Communication, Black’s Law
Dictionary (11th ed. 2019). The documents at issue were filed publicly on the Court’s Case
Management/Electronic Case Files (“ECF”) system case docket. Documents filed publicly by
registered users on the ECF system are not ex parte communications. Ms. Williams has not
otherwise attempted to contact the Court.

Nevertheless, counsel is reminded that because appellant has not consented in writing to
receive filings through the Court’s ECF system or by other electronic means, a copy of any
submission must be properly served on appellant in compliance with Fed. R. Civ. P. 5(b). See
Fed. R. Bankr. P. 7005 (“Rule 5 F.R.Civ.P. applies in adversary proceedings.”’).

Pro se parties also are encouraged to consent to receive all court documents
electronically. A consent to electronic service form is attached to this Order. It is also available
on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/pdf/proseconsentecfnotice-final.pdf, a website
which also includes other helpful information for pro se parties. Pro se parties who are unable to
use email may submit documents by regular mail or in person at the drop box located at the U.S.
Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more
information, including instructions on this new email service for pro se parties, please visit the
Court’s website at nysd.uscourts.gov/prose.
Case 7:20-cv-08829-VB Document 18 Filed 02/09/21 Page 2 of 4

Accordingly, plaintiff's motion to strike Ms. Williams’s letters to the Court is DENIED.
(Doc. #14).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to terminate the motion. (Doc. #14).
Chambers will mail a copy of this Order to appellant.

Dated: February 9, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
Case 7:20-cv-08829-VB Document 18 Filed 02/09/21 Page 3 of 4

United States District Court
Southern District of New York

Pro Se Office

 

Pro Se (Nonprisoner) Consent & Registration Form to Receive
Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up fora PACER login and password by contacting PACER! at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

This service does not allow you to electronically file your documents;

4, It will be your duty to regularly review the docket sheet of the case.?

 

1 Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov} is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
Case 7:20-cv-08829-VB Document 18 Filed 02/09/21 Page 4 of 4

United States District Court
Southern District of New York

Pro Se Office

 

CONSENT TO ELECTRONIC SERVICE

J hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly
for Notices of Electronic Filing;

2. Ihave established a PACER account;

3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. I will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if I wish to cancel this consent to electronic service;

5. I understand that I must regularly review the docket sheet of my case so that I do not
miss a filing; and

6. I understand that this consent applies only to the cases listed below and that if I file
additional cases in which I would like to receive electronic service of notices of
documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket
number (for example, John Doe v. New City, 10-CV-01234).

 

 

 

 

Name (Last, First, MI)

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
